Case 2:19-cv-00790-TPB-NPM Document 19 Filed 12/17/19 Page 1 of 6 PageID 140



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

DEBBIE MORRIS,

               Plaintiff,                                     CASE NO. 2:19-cv-790
v.

LEE COUNTY and SUNSHINE MOBILE
VILLAGE RESIDENTS ASSOCIATION,
INC.,

             Defendants.
________________________________________/

                             ANSWER TO AMENDED COMPLAINT

       COMES NOW, Defendant, SUNSHINE MOBILE VILLAGE RESIDENTS ASSOCIATION,

INC., by and through its undersigned counsel, and answers the amended complaint of Plaintiff, DEBBIE

MORRIS, as follows:

                                         INTRODUCTION

       1.      Admitted for jurisdictional purposes only.

                                 I. JURISDICTION AND VENUE

       2.      Admitted for jurisdictional purposes only.

       3.      Admitted for jurisdictional purposes only.

       4.      Admitted for jurisdictional purposes only.

                                            II. PARTIES

       5.      Without knowledge, therefore denied.

       6.      Without knowledge, therefore denied.

       7.      Admitted.

       8.      Admitted.

                                               FACTS

       9.      Without knowledge, therefore denied.

       10.     Without knowledge, therefore denied.
Case 2:19-cv-00790-TPB-NPM Document 19 Filed 12/17/19 Page 2 of 6 PageID 141



      11.   Without knowledge, therefore denied.

      12.   Without knowledge, therefore denied.

      13.   Without knowledge, therefore denied.

      14.   Without knowledge, therefore denied.

      15.   Without knowledge, therefore denied.

      16.   Without knowledge, therefore denied.

      17.   Without knowledge, therefore denied.

      18.   Without knowledge, therefore denied.

      19.   Denied.

      20.   Without knowledge, therefore denied.

      21.   Denied.

      22.   Without knowledge, therefore denied.

      23.   Without knowledge, therefore denied.

      24.   The referenced letter speaks for itself.

      25.   The referenced letter speaks for itself.

      26.   Denied.

      27.   Denied.

      28.   Denied.

      29.   Denied.

      30.   The referenced letter speaks for itself.

      31.   The referenced letter speaks for itself.

      32.   The referenced letter speaks for itself.

      33.   Without knowledge, therefore denied.

      34.   Without knowledge, therefore denied.

      35.   Without knowledge, therefore denied.

      36.   Without knowledge, therefore denied.
Case 2:19-cv-00790-TPB-NPM Document 19 Filed 12/17/19 Page 3 of 6 PageID 142



          37.   Denied.

          38.   Without knowledge, therefore denied.

          39.   Without knowledge, therefore denied.

          40.   Without knowledge, therefore denied.

          41.   Without knowledge, therefore denied.

          42.   Without knowledge, therefore denied.

          43.   Denied.

          44.   Denied.

          45.   Denied.

          46.   Denied.

          47.   Denied.

          48.   Denied.

          49.   Denied.

                                     COUNT I
                LEE COUNTY’S FAILURE TO REASONABLY ACCOMMODATE

          50.   Defendant repeats its responses to paragraphs 1 through 49 above, as if fully set forth

herein.

          51.   Without knowledge, therefore denied.

          52.   Without knowledge, therefore denied.

          53.   Without knowledge, therefore denied.

          54.   Without knowledge, therefore denied.

          55.   Without knowledge, therefore denied.

          56.   Without knowledge, therefore denied.

          57.   Without knowledge, therefore denied.

          58.   Denied.

          59.   Denied.
Case 2:19-cv-00790-TPB-NPM Document 19 Filed 12/17/19 Page 4 of 6 PageID 143



          60.    Without knowledge, therefore denied.

          61.    Without knowledge, therefore denied.

          62.    Without knowledge, therefore denied.

          63.    Without knowledge, therefore denied.

          64.    Without knowledge, therefore denied.

          65.    Without knowledge, therefore denied.

          66.    Without knowledge, therefore denied.

          67.    Without knowledge, therefore denied.

          68.    Without knowledge, therefore denied.

          69.    Denied.

          70.    Denied.

          71.    Denied.

          72.    Denied

                                     COUNT II
                SUNSHINE MOBILE VILLAGE RESIDENTS ASSOCIATION, INC.’S
                       FAILURE TO REASONABLY ACCOMMODATE

          73.    Defendant repeats its responses to paragraphs 1 through 49 above, as if fully set forth

herein.

          74.    Denied.

          75.    Denied.

          76.    Denied.

          77.    Denied.

          78.    Denied.

          79.    Denied.

          80.    Denied.

          81.    Denied.

          82.    Denied.
Case 2:19-cv-00790-TPB-NPM Document 19 Filed 12/17/19 Page 5 of 6 PageID 144



         83.     Denied.

         84.     Denied.

         85.     Denied.

         86.     Denied.

         87.     Denied.

         88.     Denied.

         89.     Denied.

         90.     Denied.

         91.     Denied.

         92.     Denied.

         93.     Denied.

         94.     Denied.

         95.     Denied.

                                     COUNT III
               LEE COUNTY’S MAKING PLAINTIFF’S DWELLING UNAVAILABLE
                             ON ACCOUNT OF DISABILITIES

         96.     Defendant repeats its responses to paragraphs 1 through 49 above, as if fully set forth

herein

         97.     Denied.

         98.     Denied.

         99.     Denied.

         Defendant denies each and every allegation of Plaintiff’s amended complaint not specifically

referred to above. Defendant demands a trial by jury.

                                      AFFIRMATIVE DEFENSES

         As and for its First Affirmative Defense, Defendant alleges Plaintiff(s) damages, if any, have been

furthered or heightened by his/her failure to mitigate his/her damages.
Case 2:19-cv-00790-TPB-NPM Document 19 Filed 12/17/19 Page 6 of 6 PageID 145



        As and for its Second Affirmative Defense, Defendant alleges that if Plaintiffs have sustained or

incurred any damages on the matters referred to in the complaint, it is the result, in whole or in part, of the

negligence of other persons, corporations, entities, organizations or other parties other than the Defendant

and, that accordingly, the Defendant would bear no responsibility therefore; or alternatively the carelessness

or negligence of such other persons, corporations, entities, organizations or parties contributed to the cause

of the incident complained of so that the negligence of all persons, corporations, entities, organizations or

parties, if any, must be compared.

        As and for its Third Affirmative Defense, Defendant alleges that the association bylaws,

requirements, declarations and rules, which, if applicable to this instant action as alleged and pled by

Plaintiff are asserted herein.

        As and for its Fourth Affirmative Defense, Defendant alleges that Plaintiff failed to adhere to and

abide by the association bylaws, requirements, declarations, rules and/or duties.

        I HEREBY CERTIFY that on this 17th day of December, 2019, a true and correct copy of the

foregoing was electronically filed with the Clerk of Court using the E-Portal Filing System and a copy of

the   same    will   be   served     by   e-service   upon    the   following:   Marcy    I.   LaHart,   Esq.,

marcy@floridaanimallawyer.com; Denese Venza, Esq., devenza@venzalawpllc.com.

                                                             YESLOW & KOEPPEL, P.A.
                                                             Attorneys for Defendant
                                                             1617 Hendry Street, Ste. 205
                                                             Fort Myers, FL 33901
                                                             (239) 337-4343
                                                             Primary: steve@yklegal.com
                                                             Secondary: kris@yklegal.com

                                                             By:/s/ Steven G. Koeppel________
                                                                     Steven G. Koeppel
                                                                     Florida Bar No. 602851
